Title: To John Adams from James Lovell, 14 September 1779
From: Lovell, James
To: Adams, John


      
       Dear Sir
       
        14 Sepr. 1779
       
      
      Your favor of Aug. 4 came yesterday to hand with the Pamphlets. If the Chevalier does not take his Bias at Bethlehem or Easton where he is to be documented 2 or 3 days, I shall continue in the hopes which your good Judgement has inspired.
      We have indeed had a stormy Time; and some Villains, I guess wanted to get hold of the Helm and the main Stays at a critical Moment.
      We are going to tell Spain she may have the Floridas before she asks, and we shall be too bashful even to tell her we wish to get at the hundred of thousands of Acres of Virginia freely in Boats by that River on whose Banks they lay.
      The dull letter you mention has been received, and I believe wished never to have been written, by the poor Drudges in the Secretary’s Office who are called upon for Copies by every lazy Member, and I assure you that is more than the sanctified Number 13.
      
      It would have been better for W H D if he had been of the Class; but he did, as does another whose broken Constitution is at this minute wishing pen and ink banished from his Sight for a Month.
      I have sent the Journals to your Family and shall continue the Numbers as they come out. By way of small politics; I send the Copy of a rough Copy in part of Something I sent you when we were stumbling in the dark about Ultimata.
     